Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, [3 September 1779]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon bon papa,
ce vendredi matin [September 3, 1779]
J’ai appris hiér au soir que mr votre fils alloit bientost partir et qu’il étoit aide de camp de mr de la fayétte; ils sont faits l’un et l’autre pour se distinguér et il est juste que votre enfant aille déffendre la libérté que votre sagésse a procuré a l’amérique; mais je vous plains mon bon papa, il en couttera a votre áme d’estre séparé de votre aimable fils dont les soins vous sont utils, et dont l’ésprit vous amuse; si la quallité de votre fille que vous m’avés accordée avéc tant de grace peut me donnér quelques droits pour vous distraire et vous consollér; vous sçavés que mon coeur est tout a vous:/:
Si je ne partois de trés bonne heure pour allér voir ma mére, et réstér avéc elle jusqu’a mardi au soir; j’aurois été prendre le thé aujourd’hui avéc vous; j’espere que vous viendrés mércredi de bonne heure le prendre chés moi; c’est toujours un nouveau plaisir pour moi de passér quelques instants avéc vous:/:
Recevés les respécts de vos petites filles:/:
 
Addressed: A Monsieur / Monsieur Franklin / [In another hand:] A Passy
